Case 1:10-cv-00115-LO-TCB Document 1403 Filed 06/18/19 Page 1 of 1 PageID# 48736



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division




     TecSec, Inc.,

                           Plaintiff,
                                                              Civil Action No. l:10-cv-l 15
            V.
                                                              Hon. Liam O'Grady

     Adobe Inc., tv ai.

                           Defendants.


                                             ORDER


         The Court, having ruled on all post-trial Motions in this case, the Court hereby ORDERS

  that pursuant to Rule 58 of the Federal Rules of Civil Procedure,judgment is HEREBY

  ENTERED on the jury verdict {see Dkt. 1353) as amended by the Court {see Dkt. 1402).

         It is SO ORDERED.



  June\^,2019                                                       •Grad^^
                                                              Liam O"
  Alexandria, Virginia                                        United States District Judge
